Citation Nr: 0117050	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for low back syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
October 1954.  The appellant also served in the military 
reserves for more than 21 years.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 16, 1999 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which reduced the disability 
rating for the appellant's service-connected low back 
disability from 40 to 10 percent disabling, effective from 
November 1, 1999, and denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This case also comes before the Board on 
appeal from an August 25, 1999 rating decision, which denied 
entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.

This case was before the Board previously in January 2001 
when it was remanded to provide the appellant with a 
supplemental statement of the case containing the regulations 
pertaining to reduction of disability ratings.  The requested 
development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's low back disability was rated as 40 
percent disabling continuously from March 25, 1993, to 
October 31, 1999.

3.  A September 1993 VA general medical examination showed 
that the appellant's low back disability was manifested by 
constant low back pain, listing of the spine by 15 degrees, 
flexion of his spine forward to only 60 degrees with 
difficulty, lateral flexion to only 10 to 15 degrees, 
extension of the spine to only 5 degrees, difficulty with his 
gait and in straightening his posture, and difficulty getting 
up and down and in starting to ambulate.

4.  In a June 1994 rating decision, service connection for 
low back syndrome was granted, effective from March 25, 1993, 
and a 40 percent disability evaluation was awarded.

5.  An October 1998 rating decision proposed reducing the 40 
percent disability rating to 10 percent; the appellant was 
properly advised of this proposed reduction in an October 26, 
1998 letter.

6.  An August 16, 1999 rating decision reduced the disability 
rating for low back syndrome to 10 percent, effective from 
November 1, 1999.

7.  At an August 1998 VA spine examination, the appellant's 
low back disability did not show any postural abnormalities, 
and the ranges of motion of the appellant's spine were normal 
for forward flexion, lateral flexion, and rotation.

8.  The August 1998 VA examination is at least as full and 
complete as the September 1993 VA examination upon which the 
appellant's original 40 percent disability rating was based; 
both examinations considered the ranges of motion of the 
appellant's spine, the appellant's posture, radiographic 
studies of the appellant's back, whether pain was present, 
and whether neurological abnormalities were present.

9.  VA medical records, including the report of the August 
1998 VA spine examination and outpatient treatment records 
from August 1994 to May 1998, show sustained material 
improvement in the appellant's low back disability that has 
occurred and is likely to be maintained under the ordinary 
conditions of life.

10.  The appellant's low back disability is manifested by 
spasm in the paraspinous muscle groups in the lumbar area and 
pain and stiffness of the spine.

11.  The appellant is service-connected only for his low back 
disability, which is 20 percent disabling.

12.  The appellant does not meet the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.  

13.  The appellant has a college education, with training in 
industrial arts.  His primary work experience has been as a 
mason and a cook; he has not worked consistently since 
approximately January 1992.

14.  The evidence does not show that the appellant's service-
connected condition is of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Restoration of a disability rating for service-connected 
low back disability to 20 percent, but no higher, from the 
date of reduction, November 1, 1999, is warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.20, 4.40, 
4.55, 4.59, 4.66, 4.71a, Diagnostic Codes 5294, 5295 (2000).

2.  The criteria for the restoration of a 40 percent 
disability rating for a low back disability are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.20, 4.40, 
4.55, 4.59, 4.66, 4.71a, Diagnostic Codes 5294, 5295 (2000).

3.  The criteria for a disability evaluation in excess of 20 
percent for a low back disability are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.55, 4.59, 4.66, 4.71a, 
Diagnostic Codes 5294, 5295 (2000).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that on August 23, 1991, the 
appellant slipped and fell while he was carrying boxes.  He 
landed on his coccyx and right side.  He complained of neck 
and low back pain.  The appellant had pain on palpation; he 
had full range of motion of his back accompanied by pain.  
The diagnosis was strain of the lumbar and cervical muscles.

On January 19, 1992, while on inactive duty for training, the 
appellant slipped on a wet floor and landed flat on his back.  
The appellant had full range of motion with some pain to 
palpation in the upper paraspinal area.  The diagnosis was of 
a contusion.  The appellant was placed on limited duty with 
no physical exercise, lifting, bending, or running for 
twenty-four hours.  On January 28, 1992, the appellant 
complained of persistent dull back pain in the lower lumbar 
area and cervical pain.  There were no radicular symptoms or 
paresthesia.  There was no spasm and there were no sacroiliac 
symptoms.  Straight leg raise testing was negative; there 
were no neurological deficits.  The assessment was neck and 
low back pain.  He was placed on limited duty with no heavy 
lifting or strenuous activity for fourteen days.

At a February 4, 1992 physical therapy consultation, it was 
noted that the appellant had fallen twice in the previous 
five-month period.  He had been treated with Motrin.  He 
complained of an intermittent "catch" when attempting to 
rise to a standing position after sitting.  He did not 
complain of lower extremity pain.  The examiner noted that 
the appellant had full active trunk range of motion, although 
his movements were apprehensive and guarded.  The pain was 
localized to the lumbar spine.  There was a moderate muscle 
spasm of the lumbar paraspinal muscle.  The appellant had no 
radicular symptoms.  He wore a lumbo-sacral support.  The 
examiner noted that the appellant's symptoms should respond 
well to conservative treatment of his back including 
exercises for range of motion and strengthening.  

On February 10, 1992, it was noted that the appellant's 
mechanical lower back pain was improving.  The appellant was 
placed on limited duty with no strenuous activity or heavy 
lifting.

On March 12, 1992, it was noted that the appellant's low back 
pain had not improved.  The appellant was very apprehensive 
and nervous during the examination.  There was tenderness to 
the lumbar spine but no spasms.  He ambulated with guarded 
movements.

On March 20, 1992, the appellant reported a seven-month 
history of back problems with occasional radiation of pain to 
the right medial part of his right leg.  No radiculopathy was 
seen on examination.  He was able to bend forward and squat.  
The paralumbar muscles were spastic, especially on the right 
side.  The diagnosis was low back strain.

On March 26, 1992, the appellant reported that he had some 
good days with his back and some bad days.  He was unable to 
identify any exacerbating factors.  He reported that he had 
been taking Motrin and Flexeril but had not been performing 
physical therapy exercises at home.  The appellant had 
decreased forward bending and backward bending and had pain 
on all movements of his back.  His strength was within normal 
limits.  He had tenderness over the paravertebral muscles at 
L4-5 and along the lumbosacral midline.  His pelvis was 
level.  He had somewhat decreased lumbar lordosis.  His gait 
was slightly guarded.  Sensation to light touch was intact in 
the lower extremities bilaterally.  The diagnosis was 
unresolving lower back pain.

On April 3, 1992, the appellant continued to complain of low 
back pain.  He reported a catch at the back.  He reported 
that he had been out of work since January.  His lumbar 
muscles were spastic.  He was able to bend and squat, and he 
had no radiculopathy.  The diagnosis was chronic backache.

On April 23, 1992, the appellant reported that his back pain 
had improved.  He stated that he wanted to return to full 
duty.  The examiner cleared him for full duty except for 
heavy lifting.  At a physical therapy appointment that same 
day, the appellant reported that he had no pain after a one 
and one-half hour drive to his appointment.  He stated that 
the number of bad days with his back problems had decreased.  
He complained of a "tight" sensation in his lower back and 
around his pelvis.  He was planning to return to work on a 
trial basis.  His right sacroiliac joint was more tender than 
the paravertebral muscles at L4-5.  His motion was guarded.  
He carried less of his weight on the left; therefore, his 
pelvis was slightly higher on that side.  His gait was normal 
but slightly guarded.  The assessment was resolving right 
sacroiliac and lower back pain.

On May 27, 1992, the appellant reported increased lower back 
pain since his last appointment.  He also complained of pain 
in his calf muscles bilaterally.  The active range of motion 
of his lumbar spine was essentially within normal limits with 
no complaints of pain on motion.  He was tender over the left 
sacroiliac joint and the lumbar paravertebral muscles at L4-
5.  There was no pain with sacroiliac mobilization.  He had 
full weight bearing bilaterally, and his pelvis was level.  
He gait was slightly guarded.  The diagnoses included slowly 
resolving lower back pain and sacroiliac pain, right at one 
time and now left.

At a June 8, 1992 orthopedic consultation, the appellant 
complained of lower back pain with some radiation to his 
legs.  He was able to come within six inches of the floor.  
His deep tendon reflexes were normal.  Straight leg raise 
testing was negative.  There was no sacroiliac point 
tenderness.  He did have muscle spasms in the lumbar spine.  
X-ray examination showed mild degenerative joint disease of 
the lumbar spine.  The diagnosis was mechanical low back 
syndrome.

On July 27, 1992, the appellant reported intermittent 
lumbosacral pain.  Deep tendon reflexes were +2/4 
bilaterally.  Babinski reflexes were decreased bilaterally.  
He was able to toe walk.  Romberg's test was positive.  His 
physical examination was normal except for cerebellar 
dysfunction.

At a September 1993 VA general medical examination, the 
appellant reported that since January 1993 he had worked at a 
flower shop for only 8 or 9 days.  He stated that he was 
unable to work because of severe back pain, which occurred 
with normal standing.  He stated that his back pain had 
gradually worsened over the past year.  He complained of 
constant low back pain, which was localized in the 
lumbosacral area.  He reported no radiation to his lower 
extremities.  He had difficulty getting up and down and 
starting to ambulate because of stiffness and pain with 
resulting shakiness and unsteadiness in his gait.  His 
carriage was stiff and slightly bent.  Straightening his 
posture was almost impossible because of subjective pain.  
His gait was hesitant with short steps.  His trunk was tilted 
in a stiff position, flexed approximately 15 degrees.  
Forward flexion was to 60 degrees with difficulty.  Extension 
was approximately 5 degrees.  Lateral flexion was to 10 to 15 
degrees bilaterally.  Knee and ankle reflexes were active but 
weak.  Forced extension of the big toe was slightly decreased 
in both feet.  Straight leg raising on the left was to 90 
degrees and to approximately 20 degrees on the right.  His 
right calf measured 36 centimeters.  His left calf measured 
38 centimeters.  He had normal motor function, coordination, 
and sensory examination.  X-ray examination of the 
lumbosacral spine was within normal limits.  The examiner 
diagnosed low back syndrome, severe, progressive, and 
chronic.

In a June 1994 rating decision, service connection for low 
back syndrome was granted, effective from March 25, 1993.  A 
40 percent disability evaluation was awarded.

VA outpatient treatment records indicate that in August 1994 
the appellant was treated as an outpatient for complaints of 
low back pain.  He reported that ibuprofen did not relieve 
his pain.  The diagnosis was arthritis.  The examiner 
prescribed Naprosyn.  The appellant was advised to avoid 
lifting.  The examiner noted that the appellant was retired.  
In September 1994 the appellant's pain medication was 
discontinued because of gastrointestinal difficulties.

In September 1995 the appellant was treated as an outpatient 
for episodic pain at L4-L5.  No radiculopathy was noted.  
Naprosyn was prescribed.

In August 1997 the appellant was treated as an outpatient for 
complaints of back pain.  He reported that the chronic back 
pain had been worse over the previous several months.  He had 
pain in the lumbosacral spine on flexion.  X-ray examination 
showed no fracture, dislocation, or destructive bone lesion.  
Vertebral bodies were normal in height and alignment.  
Intervertebral disc spaces were well-maintained.  The 
lumbosacral spine was unremarkable.  Bone mineralization was 
normal.  Bone sclerosis was seen on the right side of the 
iliac and the left sacroiliac joint consistent with 
sacroiliitis.  The diagnosis was chronic low back pain.  
Naprosyn and Robaxin were prescribed.

In December 1997 the appellant was treated as an outpatient 
for complaints of intermittent back spasms.  He exhibited a 
full range of motion on flexion and extension without spasm.  
Knee jerks were 2+ on the right and 1+ on the left.  Ankle 
jerks were 1+ bilaterally.  The diagnosis was chronic 
sacroiliitis.

In a December 1997 statement, the appellant stated that his 
back disability had worsened.  He said that he experienced 
on-going pain and that his back often became stiff.  He added 
that he had problems standing for prolonged periods and that 
he was unable to sleep due to back pain.

Bone imaging of the appellant's whole body on April 20, 1998 
showed asymmetric sclerosis of the sacroiliac joints, worse 
in the iliac portion of the right sacroiliac joint, most 
inferiorly.  The diagnosis was sclerosis in the right 
sacroiliac joint.  In May 1998 the appellant was treated as a 
VA outpatient for complaints of left lower back pain 
exacerbated by twisting movement.  There was no radiation of 
symptoms.  The diagnosis was lumbar strain.

X-ray examination of the appellant's lumbosacral spine on 
July 31, 1998, showed that the vertebral body heights and 
disk spaces were intact.  The posterior elements appeared 
unremarkable.  The pedicles were present.  The diagnosis was 
negative lumbar spine.

At an August 1998 VA spine examination, the appellant 
reported a history of chronic lower back pain since 1992.  He 
complained of pain and stiffness.  He stated that he was 
afraid that lifting anything heavy would aggravate his back 
pain.  He stated that he had been retired for six years and 
was able to carry on retirement activities.  Forward flexion, 
lateral flexion, and rotation were all within normal limits.  
There was stiffness only when returning to the erect position 
after forward flexion.  There was no additional limitation 
due to flare-ups or repetitive use.  There were no postural 
abnormalities.  There was spasm in the paraspinous muscle 
groups in the lumbar area.  No neurological abnormalities 
were present.  Radiographic examination of the lumbosacral 
spine was within normal limits.  The diagnosis was low back 
pain with normal lumbosacral spine radiographic studies.

An October 1998 rating decision proposed reducing the 40 
percent disability rating to 10 percent.  The appellant was 
advised of this proposed reduction in an October 26, 1998 
letter.

In a December 1998 statement, the appellant stated that the 
August 1998 VA spine examination did not adequately reveal 
the severity of his back disability.

In June 1999 the appellant indicated that his educational 
background included training in industrial arts from 1958 to 
1962 during college.  He indicated that he had last been 
employed in January 1992 as a full-time cook and that he had 
also performed masonry work.

A July 1999 statement from Good Samaritan Concrete Works, 
Home Repairs, indicates that the appellant was hired in May 
1995 to perform masonry work.  The appellant was physically 
unable to complete tasks due to constant and escalating pain 
in his back.  The company requested the appellant's 
resignation due to his inability to perform masonry work.

A July 1999 statement from Lloyds Electric and Construction, 
Inc., indicates that the appellant was hired in February 1994 
as a block layer.  He was unable to complete his assignment 
because of severe pain in his lower back.  He was forced to 
resign because he was unable to perform his prescribed 
duties.

An August 16, 1999 rating decision reduced the disability 
rating for low back syndrome to 10 percent, effective from 
November 1, 1999.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for an increased evaluation and the criteria for reduction of 
a rating, and the RO arranged for a VA examination of the 
appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Further, the RO's efforts 
have complied with the instructions contained in the January 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Regarding musculoskeletal disabilities, such as the 
appellant's low back syndrome, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2000).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 202; see also 
Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).





1.  Restoration

In considering this restoration issue, the Board's decision 
is based on the application of the specific regulatory 
authority cited above and precedent decisions of the United 
States Court of Appeals for Veterans Claims (Court) to the 
facts in this case.  The issue is whether a preponderance of 
the evidence establishes that the RO was justified in 
reducing the appellant's 40 percent rating to 10 percent 
effective from December 1, 1991.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  

In reducing the appellant's rating herein, the RO complied 
with 38 C.F.R. § 3.105(e), as to giving him an opportunity to 
submit additional evidence, and as to the effective date for 
reduction.  Having decided that the process required to 
reduce the appellant's disability rating for his service-
connected low back disability was correctly followed, the 
next question is whether the evidence and other legal 
authority supported the reduction.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413 (1993), the Court interpreted the provisions of 
38 C.F.R. § 4.13 (2000) to require that in any evaluation 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (2000) provide that in any evaluation-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2000) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.

Because the prior 40 percent rating had been in effect more 
than 5 years, from March 25, 1993, to October 31, 1999, the 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, apply herein.  Under the 
provisions of 38 C.F.R. § 3.344 (2000), rating agencies are 
charged with maintaining stable disability ratings, 
consistent with the law and VA regulations, particularly if 
the disability has been rated at the same level for long 
periods (5 years or more).  VA regulations provide that 
rating reductions on account of diseases subject to temporary 
or episodic improvement will not be reduced on any one 
examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a) (2000).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b) (2000).

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does 
demonstrate improvement of the appellant's service-connected 
low back disability such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344; however, the improvement 
only warrants a reduction to a 20 percent disability rating, 
rather than the reduction to 10 percent implemented by the 
RO.

The appellant's low back disability has been rated 10 percent 
disabling under Diagnostic Code 5299-5295.  The appellant's 
diagnosed low back disability does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2000).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2000).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2000).  Therefore, his service-connected low back disability 
is rated according to the analogous condition of lumbosacral 
strain under Diagnostic Code 5295.  Based upon a careful 
review of the record, the Board notes, however, that the 
appellant's low back disability appears to be better 
characterized as a sacroiliac disability.  Sacro-iliac injury 
and weakness is rated under Diagnostic Code 5294, which 
applies the diagnostic criteria of Diagnostic Code 5295, 
under which appellant has been rated previously.  Disability 
of the sacroiliac joint is manifest from erector spinae spasm 
(not accounted for by other pathology), tenderness on deep 
palpation and percussion over these joints, loss of normal 
quickness of motion and resiliency, and postural defects 
often accompanied by limitation of flexion and extension of 
the hip.  38 C.F.R. § 4.66 (2000).  Under Diagnostic Code 
5294, a 10 percent disability rating is warranted where there 
is characteristic pain on motion.  A 20 percent disability 
rating is warranted where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The highest disability rating under this code 
section, a 40 percent disability rating, is warranted for 
symptoms of a severe sacro-iliac injury and weakness with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.

The September 1993 VA general medical examination, upon which 
the original 40 percent disability rating was based, showed 
that the appellant's sacroiliac disability was manifested by 
constant low back pain, listing of the spine by 15 degrees, 
flexion of his spine forward to only 60 degrees with 
difficulty, lateral flexion to only 10 to 15 degrees, 
extension of the spine to only 5 degrees, difficulty with his 
gait and in straightening his posture, and difficulty getting 
up and down and in starting to ambulate.  At the August 1998 
VA spine examination, there were no longer any postural 
abnormalities.  The ranges of motion of the appellant's spine 
were normal for forward flexion, lateral flexion, and 
rotation.  There was stiffness when returning to an erect 
position from forward flexion.  There was spasm in the 
paraspinous muscle groups in the lumbar area.  No 
neurological abnormalities were present.  Radiographic 
studies were normal.  Because the August 1998 examination 
indicates greater range of motion of the appellant's spine 
and more correct posture than shown by the appellant in 
September 1993, it indicates material improvement in the 
appellant's low back disability.

The August 1998 examination was full and complete.  Further, 
it was at least as full and complete as the September 1993 
examination.  Both examinations considered the ranges of 
motion of the appellant's spine, the appellant's posture, 
radiographic studies of the appellant's back, whether pain 
was present, and whether neurological abnormalities were 
present.  In addition, the August 1998 examination considered 
whether the appellant had additional limitation of function 
from pain, fatigue, weakness, or lack of endurance.  Further, 
that examination revealed spasm in the paraspinous muscle 
groups in the lumbar area that was not noted on the earlier 
examination.

Also, the medical records from August 1994 to May 1998 
demonstrate that the difference between the September 1993 
examination and the August 1998 examination is from sustained 
improvement of the appellant's low back disability.  During 
this time, the appellant was treated consistently for back 
pain and once for intermittent back spasms; however, there is 
nothing in these records which shows the limitation of motion 
and postural abnormalities that the appellant demonstrated in 
September 1993.  

Finally, the record shows that the demonstrated improvement 
will be maintained under the ordinary conditions of life.  
Although the appellant has reported that he avoids lifting 
heavy objects for fear of aggravating his back disability, he 
did not indicate that lifting heavy objects was part of the 
ordinary conditions of his life.  Indeed, he reported that he 
had been retired for six years and was able to carry on all 
retirement activities.

Although the appellant's low back disability has improved, 
the Board finds that the degree of improvement warrants a 20 
percent disability rating rather than the 10 percent 
disability rating assigned by the RO.  The August 1998 VA 
spine examination showed spasm in the paraspinous muscle 
groups in the lumbar area.  Because of this muscle spasm, the 
appellant's low back disability more nearly approximates the 
criteria of muscle spasm on extreme forward bending and loss 
of lateral spine motion in a standing position required for a 
20 percent disability rating than the characteristic pain on 
motion required for a 10 percent disability rating.  
Accordingly, the Board finds that a preponderance of evidence 
supports the reduction of the disability rating for the 
appellant's low back disability from 40 percent to 20 percent 
but no further.  A preponderance of the evidence is against 
the restoration of the appellant's disability rating to 
greater than 20 percent.

2.  Increased rating

As noted above, the appellant's service-connected low back 
disorder is currently evaluated under the criteria of 
Diagnostic Code 5295 for lumbosacral strain.  Under these 
criteria, the appellant is entitled to a 20 percent 
disability rating but no higher.  The appellant has shown 
muscle spasms and pain on motion.  The appellant does not 
meet the criteria for a 40 percent disability rating under 
Diagnostic Code 5295.  The appellant has not shown any of the 
criteria required for a 40 percent disability rating, 
including positive straight leg raising, listing of the 
spine, marked limitation of forward bending, loss of lateral 
motion, narrowing or irregularity of the joint spaces, or 
abnormal mobility on forced motion.  Accordingly, the Board 
concludes that the criteria for a disability rating in excess 
of 20 percent under Diagnostic Code 5295 have not been met in 
this case.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

The Board further notes that the record does not reflect 
limitation of motion of the lumbar spine for evaluation 
pursuant to Diagnostic Code 5292, neurologic symptoms 
demonstrating intervertebral disc syndrome for evaluation 
pursuant to Diagnostic Code 5293, ankylosis of the spine for 
evaluation pursuant to Diagnostic Code 5289, or residuals of 
a fractured vertebra consisting of demonstrable deformity of 
a vertebral body for evaluation pursuant to Diagnostic Code 
5285.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has low back pain, the Board finds that a 20 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his low 
back disability.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to low back disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected low back 
disability.  It is undisputed that the appellant's service-
connected disability has an adverse effect on his employment, 
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2000).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

3.  Total rating based on individual unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2000).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant has a college education, with training in 
industrial arts.  He has been employed as a cook and as a 
mason.  He has not worked consistently since approximately 
January 1992.  He is service-connected only for his low back 
disability, which is rated at less than 60 percent disabling.  
Therefore, the appellant does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2000).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (2000).  The rating board did not refer 
this case for extra-schedular consideration.

Even if the appellant is unable to return to work, as he 
maintains, he is not unemployable due to his service-
connected disability.  There are no medical opinions of 
record that he is incapable of doing any type of productive 
work.  Although the appellant's back disability clearly 
affects his ability to perform extensive manual labor, the 
evidence does not indicate that he is unable to perform light 
or medium duty work, or some other type of substantially 
gainful employment.  He is physically capable of performing 
sedentary work and he has a college background.  Although the 
appellant's service-connected back condition limits his 
occupational opportunities, it is not shown to be of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
appellant's service-connected disability.  

The Board notes that the appellant has attempted on at least 
two occasions to obtain employment performing masonry work.  
He has been unable to hold those positions because he is not 
capable of performing the duties of those positions.  This 
does not mean, however, that he is incapable of obtaining 
other positions that do not involve as much physical activity 
as a mason.  Even if the appellant is unable to engage in 
prolonged physical activity as a result of his service-
connected back disability, there is no evidence showing that 
he is unable to be gainfully employed in sedentary positions.  
There remain many possibilities for employment in the private 
or public sectors that do not require excessive movement or 
substantial physical labor.  There is no indication that the 
appellant has attempted to find work outside of the masonry 
field in recent years.  In this case, the preponderance of 
the evidence is against finding that the appellant's service-
connected disability makes him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 20 percent disability evaluation, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. 


ORDER

Restoration to a 20 percent, but no higher, disability rating 
from the date of reduction, November 1, 1999, for a service-
connected low back disability is warranted. 

Restoration to a 40 percent rating for a service-connected 
low back disability is denied.

Entitlement to a disability rating greater than 20 percent 
for a service-connected low back disability is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


